Citation Nr: 0629018	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  00-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.

2. Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318.

3. Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946. The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The Board previously remanded these claims for further 
development in June 2000 and again in May 2005. The May 2005 
decision, moreover, granted service connection for the 
veteran's pending post-traumatic stress disorder (PTSD) claim 
for accrued benefits purposes. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The issues of entitlement to DIC under 38 U.S.C. § 1318 and 
eligibility for DEA under Chapter 35 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. The veteran died in March 1999 at the age of 72. The cause 
of death was sepsis, prolonged ventilatory dependence, and 
chronic heart failure.

2. Since his death, the veteran has been service-connected 
for post-traumatic stress disorder, rated as 30 percent 
disabling, effective July 7, 1998. He has no other service-
connected disabilities.

3. There is no objective medical evidence relating any 
cardiology or respiratory condition to any aspect of the 
veteran's active service. 

4. There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The claimant must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

The veteran died in March 1999 due to sepsis, prolonged 
ventilatory dependence and chronic heart failure. In May 
1999, the appellant initiated her claim for service 
connection for the cause of the veteran's death, DIC 
benefits, and DEA benefits. At that time, the veteran was not 
service-connected for any condition, but had a PTSD claim 
pending. The Board granted service connection for PTSD in a 
May 2005 decision and the RO, in an August 2005 rating 
decision, assigned the disability a 30 percent rating, 
effective July 7, 1998. 

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of chronic diseases, was manifested to a compensable 
degree within one year of service discharge. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005). In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  With respect to the principal cause of death, VA 
regulations provide that a "service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. 38 C.F.R. § 3.312.

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  


It is not clear on what theory the appellant claims the 
veteran's death is service-connected, but she alleges that 
the veteran was treated for heart problems and PTSD, due to 
being aboard the USS WestPoint in World War II. Her other 
statements indicate she feels the veteran's combat exposure 
is related to his ultimate demise. 

The Board notes that the veteran's service medical records 
are unavailable. Attempts to rebuild the file from other 
sources were unsuccessful. The RO did obtain the veteran's 
DD-214 and deck logs for the ship the veteran was stationed 
on during part of his military service. 

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

From the salvageable records, the Board concluded in a May 
2005 decision granting service connection for PTSD, that the 
veteran was probably exposed to combat. Regrettably, there 
are no records to substantiate what, if any, in-service 
complaints, treatments or diagnoses the veteran received 
while in the military.

The Board notes that in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

Again, the veteran's causes of death listed on his death 
certificate include sepsis, prolonged ventilatory dependence, 
and chronic heart failure. The veteran, during his lifetime, 
never alleged that he had any respiratory or heart condition 
due to any aspect of his military service. Indeed, the 
veteran filed other claims during his lifetime, to include a 
spine condition, bilateral leg condition, and PTSD and 
specifically omitted lung and heart conditions from his 
claims. In August 1996, for example, the veteran reasserted a 
claim for entitlement to service connection for a spine and 
bilateral leg condition and mentioned that his congestive 
heart failure has impeded his ability to pursue his claims 
fervently, but did not at that time allege his heart 
condition was due to any aspect of his military service. 
Similarly, in a letter explaining various incidents and 
injuries aboard his military ship, there is no mention of a 
contracted heart or lung condition during his military 
service.

The appellant, on the other hand, does contend that the 
veteran's heart (and psychiatric) condition were due to his 
time aboard the USS WestPoint in World War II. The medical 
evidence of record simply does not support such a finding. 
The veteran was first diagnosed with hypertension in 
September 1990 and suffered congestive heart failure in 1991, 
nearly four decades after service. He was also diagnosed with 
and treated for respiratory conditions, to include COPD and 
lung cancer in the mid-to-late 1990s, also several decades 
after service. No medical professional during that time or 
thereafter ever established a direct nexus between the 
disabilities that caused the veteran's death and his military 
service. See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Rather, the crucial inquiry is whether the veteran's service-
connected post-traumatic stress disorder (PTSD) caused or 
contributed to his death from sepsis, prolonged ventilatory 
dependence and chronic heart failure. The Board concludes it 
did not.

The veteran's medical records show diagnoses of many chronic 
diseases through the years to include, but not limited to, 
lung cancer, chronic obstructive pulmonary disorder (COPD), 
congestive heart failure, hypertension, and degenerative disc 
disease of the lumbar spine. Aside from the veteran's lumbar 
spine condition, which was diagnosed and treated as early as 
the 1970s, the bulk of the veteran's medical conditions were 
not diagnosed or treated until the 1990s, nearly four decades 
after service. The veteran was first diagnosed with PTSD and 
severe anxiety disorder in June 1998. 

VA outpatient records from 1998 to 1999 conflict as to 
whether the veteran's psychiatric conditions aggravated his 
other medical conditions or if the opposite was true. For 
example a June 1998 outpatient treatment record noted "CHF 
[congestive heart failure] worsening on a ground of previous 
psychiatric disease," but another 1998 record indicates 
"severe anxiety/PTSD aggravated by other medical problems."

This appeal was previously remanded to obtain a medical 
opinion as to whether the veteran's service-connected PTSD 
was related to his death. In March 2006, after a careful 
review of the record, the VA examiner opined as follows:

...it was asked of this physician to make a comment as to 
whether or not the patient's psychiatric diagnosis of 
post-traumatic stress disorder was related to his death. 
It is the impression of this physician that the 
patient's psychiatric history is not related to his 
death. To make this stretch would be purely speculative.

The Board finds the examiner's opinion compelling. It is 
based on a thorough review of the record, to include 
outpatient treatment records, and a detailed explanation of 
the ultimate conclusion. The examiner's findings, moreover, 
are consistent with the record and are based in light of the 
conflicting notations in the veteran's outpatient treatment 
records. 

The Board has considered statements from the appellant. 
Although she believes that the veteran's ultimate death was 
due to his combat exposure, she is a layperson and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Regrettably, there simply 
is no persuasive evidence linking the veteran's PTSD to his 
death. Additionally, there is no evidence that the veteran 
ever complained of, was treated for, or was diagnosed with 
any cardiovascular or respiratory condition until decades 
after service. 

The Board concludes service connection for the cause of the 
veteran's death must be denied. As reflected by the 
discussion above, the preponderance of the evidence is 
against the appellant's claim. As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for cause of death must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  


The notice requirements were met in this case by a letter 
sent to the claimant in February 2004.  That letter advised 
the claimant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told her to provide any 
relevant evidence or information in her possession. The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case because the VCAA was not enacted at that 
point in time.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. Although the notice provided 
to the claimant in 2004 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the appellant in April 2004 and again in March 2006. 

The Board also concludes VA's duty to assist has been 
satisfied. Although the veteran's service medical records are 
not in the file due to a fire-related incident, all efforts 
to obtain them through other means have been exhausted. The 
veteran's DD-214 and deck logs are of record as well as his 
VA medical records. Private medical records identified by the 
veteran during his lifetime have been obtained, to the extent 
possible. The claimant has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The VA did obtain a medical opinion in this case to ascertain 
whether the veteran's service-connected PTSD was in any way 
responsible for the veteran's death. Further opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the veteran's death may be associated 
with his military service. This is discussed in more detail 
above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant. In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

Regrettably, despite the lengthy procedural history, the 
claims of entitlement to DIC under 38 U.S.C. § 1318 and 
eligibility for DEA under Chapter 35 must again be remanded. 

In cases where, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C. § 1318.  
The regulation implementing claims for DIC under 38 U.S.C.A. 
§ 1318, however, was reinterpreted and revised during the 
course of this appeal. Originally, § 1318 was interpreted to 
include the right for a surviving spouse to demonstrate that 
the veteran hypothetically would have been entitled to a 
different decision on a service-connected- related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable. See, e.g. Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997). VA amended the 
provision in January 2000 to prohibit "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.

Subsequently, however, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the United States Court of Appeals for 
Veterans Claims (Court) held that the amended regulation 
barring use of the "hypothetical entitlement" theory for 
DIC claims had an impermissible retroactive effect. That is, 
the Court found the amendment to 38 C.F.R. § 3.22 to be a 
"substantive" change of law and therefore could not be 
applied to cases filed prior to January 21, 2000, the date of 
the amendment.

In this case, the claim for DIC under 38 U.S.C.A. § 1318 was 
filed before January 21, 2000. Therefore, the appellant is 
entitled to notification of "hypothetical entitlement" and 
the opportunity to pursue her claim thereunder.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Rodriguez, the Court stated:

. . . that section 5103(a)  requires the Secretary to 
notify a section 1318  DIC claimant of any 
information and evidence not of record that is 
"necessary to substantiate" the section 1318  DIC 
claim and that this includes information and evidence 
necessary to substantiate a section 1318 DIC claim on 
the basis that the veteran was "hypothetically ... 
entitled to receive" disability compensation for a 
service-connected disability rated totally disabling 
for at least 10 years prior to his death.  

Here, the appellant was sent a VCAA letter in February 2004 
correctly identifying all the issues on appeal, but she was 
not notified of the information or evidence needed to 
establish "hypothetical entitlement" under 38 U.S.C. § 
1318. From subsequent RO action, it is not clear the RO ever 
considered hypothetical entitlement in the denial of her 
claims. The appellant is entitled to full and complete VCAA 
notice followed by a readjudication. The RO should ensure 
that all duty-to-notify requirements have been fulfilled. 

The issue of eligibility for DEA benefits under Chapter 35 is 
"inextricably intertwined" with the appellant's § 1318 
claim and therefore they must be adjudicated together. See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). The Court has 
held that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed 
prior to appellate review. Harris v. Derwinski, 1 Vet. App. 
180 (1991). Accordingly, until the appellant's § 1318 claim 
is ripe for appellate review, her claim for eligibility for 
DEA benefits may not be decided. 

Accordingly, the case is REMANDED for the following action:

1. Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to DIC under 38 U.S.C. § 1318, 
including an explanation as to the 
information or evidence needed to 
establish entitlement under a 
"hypothetical entitlement" theory, as 
outlined by the Court in Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005). The 
appellant should also be advised to submit 
any pertinent evidence in her possession. 

2. After the above is complete, 
readjudicate the appellant's claims, 
considering "hypothetical entitlement." 
If the claims remain denied, provide the 
appellant and her representative a 
supplemental statement of the case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


